Citation Nr: 1626204	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  05-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a chronic lumbar strain with degenerative disc disease (low back condition) prior to February 25, 2009.
 
2.  Entitlement to a disability rating in excess of 20 percent for a low back condition from February 25, 2009.
 
3.  Entitlement to a separate initial compensable rating for radiculopathy of the right lower extremity prior to June 13, 2005.
 
4.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity from June 13, 2005 to February 24, 2009.
 
5.  Entitlement to an initial disability rating in excess of 40 percent for radiculopathy of the right lower extremity from February 25, 2009.
 
6.  Entitlement to an initial compensable disability rating in excess of 10 percent for radiculopathy of the left lower extremity prior to September 11, 2012.  

7.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity as of September 11, 2012.
 
8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to September 11, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to March 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, inter alia, granted service connection for a low back condition and assigned a 10 percent disability rating effective from December 9, 2003.  In January 2006, the RO granted service connection for right leg radiculopathy as part of the low back condition and assigned a rating of 10 percent effective June 13, 2005.  In September 2009, the RO increased the rating for a low back condition to 20 percent effective February 25, 2009.  As the ratings currently assigned do not represent the highest possible benefit for the Veteran's back disability and right lower extremity radiculopathy, these issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

These matters have previously been before the Board and the United States Court of Appeals for Veterans Claims (Court).  Following a March 2007 decision, in which the Board denied these issues, the Veteran appealed this decision to the Court, which in May 2008, granted a Joint Motion for remand.  Following development in conjunction with the Joint Motion's directives, the Board again denied the Veteran's claims in a November 2010 decision, with the exception that it did grant a 40 percent rating for radiculopathy of the right lower extremity with a 40 percent rating assigned from February 25, 2009.  It continued to deny a rating in excess of 10 percent for the right lower radiculopathy from June 13, 2005 to February 25, 2009 and a compensable rating for the right lower extremity radiculopathy prior to June 13, 2005.  The Veteran timely appealed this denial to the Court, which issued a Memorandum Decision in January 2012 vacating the Board's November 2010 decision to the extent that it denied greater ratings for the Veteran's low back disability and radiculopathy.  The Court indicated that the February 2009 VA examination report was inadequate because it was not administered during an active phase of the Veteran's condition.  The matter was remanded again in August 2012 and March 2013 to afford development in accordance with the Court's mandates.  

The Board notes that in March 2006, the Veteran testified at a videoconference hearing before a Veterans Law Judge. A copy of the transcript has been associated with the record for the Board's review and consideration. (The Board notes at this juncture that the Veterans Law Judge who presided over the aforementioned hearing has since retired from the Board. In VA correspondence date in March 2012, the Veteran was offered the opportunity for a new hearing before an active Veterans Law Judge.  However, in a response dated in March 2012, the Veteran expressly declined the offer and requested that the Board proceed with the adjudication of his appeal.)

In January 2013, the VA Appeals Management Center (AMC) granted service connection for radiculopathy of the left lower extremity with a 10 percent evaluation effective September 11, 2012.  The Board considers all neurological manifestations of the Veteran's lumbar spine disability in connection with the Veteran's claim for an increased rating, regardless of the affected extremity. 

Therefore, the issues on appeal have been rephrased as shown above, and the Veteran is not prejudiced by such recharacterization of the issues.

This case was most recently remanded to the RO in March 2013 for additional development to include scheduling a VA examination and obtaining an extraschedular opinion.   Subsequent to this most recent remand, the RO obtained an extraschedular opinion from the Director of Compensation Services in August 2015.  The requested development has been completed and this matter is returned to the Board for further consideration.  


FINDINGS OF FACT

1.  For the time period prior to February 25, 2009, the Veteran's lumbosacral strain with degenerative disc disease is as likely as not manifested by evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, although at the time his symptoms did not include limited movements of forward flexion of 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, or incapacitating episodes.  

2.  For the time period beginning on February 25, 2009, the Veteran's lumbosacral strain with degenerative disc disease is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; there is no evidence of forward flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes. 
 
3.  There is no competent medical evidence of radiculopathy of the right lower extremity more closely resembling even a mild incomplete paralysis of the sciatic nerve prior to June 13, 2005.  

4.  For the time period from June 13, 2005 to February 24, 2009, the radiculopathy of the right lower extremity has been manifested by no more than a mild incomplete paralysis of the sciatic nerve and does not more nearly resemble a moderate incomplete paralysis of the sciatic nerve. 

5.  For the time period beginning on February 25, 2009, the radiculopathy of the right lower extremity has been manifested by no more than a moderately severe incomplete paralysis of the sciatic nerve and does not more closely resemble a severe incomplete paralysis of the sciatic nerve with marked muscular atrophy. 

6.  There is no competent medical evidence of radiculopathy of the left lower extremity more closely resembling even a mild incomplete paralysis of the sciatic nerve prior to February 8, 2006.  

7.  For the time period from February 8, 2006 to September 10, 2012, the radiculopathy of the left lower extremity has been manifested by symptoms consistent with a mild incomplete paralysis of the sciatic nerve and does not more nearly resemble a moderate incomplete paralysis of the sciatic nerve. 

8.  For the time period from September 11, 2012, the radiculopathy of the left lower extremity has been manifested by no more than a mild incomplete paralysis of the sciatic nerve and does not more closely resemble a moderate incomplete paralysis of the sciatic nerve. 

9.  For the period from initial entitlement up to September 10, 2012, the Veteran's service-connected lumbar spine disorder was sufficiently disabling as to prevent him from obtaining or maintaining substantially gainful employment given his prior vocational attainment, work history, and level of education.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent but no more for chronic lumbar strain with degenerative disc disease for the period prior to February 25, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2015). 
 
2.  The criteria for an initial disability rating in excess of 20 percent for chronic lumbar strain with degenerative disc disease for the period beginning on February 25, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2015). 
 
3.  The criteria for an initial compensable disability rating for radiculopathy of right lower extremity prior to June 13, 2005, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2015). 
 
4.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity from June 13, 2005 to February 24, 2009, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2015). 
 
5.  The criteria for an initial disability rating in excess of 40 percent for radiculopathy of the  right lower extremity from February 25, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2015). 

6.  The criteria for an initial compensable disability rating for radiculopathy of the left lower extremity prior to February 8, 2006, have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2015). 

7.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity from February 8, 2006 to September 10, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2015). 

8.  The criteria for an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity from September 11, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2015). 

9.  For the period from initial entitlement up through September 10, 2011, the criteria for entitlement to a TDIU were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The RO sent the Veteran a VCAA notice letter addressing the initially appealed issue in February 2004 prior to the July 2004 rating on appeal, thereby satisfying VA's notification duties.  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or initial disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, private medical evidence, and records associated with a Social Security Administration (SSA) disability determination.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative, in addition to hearing testimony before a Veterans Law Judge in March 2006.  

In addition the Board remanded this case multiple times to afford proper development of the claims and to comply with decisions issued by the Court, which in May 2008, granted a Joint Motion for remand and a January 2012 Memorandum Decision that vacated the Board's November 2010 denial of increased ratings for the Veteran's low back disability and radiculopathy.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its remands.  

Specifically, an August 2008 Board remand instructed the RO to obtain SSA records, and any VA and private treatment records of the Veteran's treatment, which as noted above have been obtained.  In addition, the RO also was to provide the Veteran with an orthopedic/neurological examination to determine the nature, extent, and etiology of his back disability and associated neurological manifestations (at the time classified as right lower extremity radiculopathy).  Although the SSA records were obtained, the Veteran indicated in a June 2009 report of contact, that his private physician no longer practices medicine, and that VA has all of the information needed to process his claim.  VA examinations were obtained in February 2009 and August 2009 VA in accordance with the Board's August 2008 remand directives regarding the nature, extent and etiology of the associated neurological manifestations of the lumbar spine disability.  

More recently the Board remanded this matter in August 2012 and March 2013 in part to obtain a VA examination of the lumbar spine during a period of flare-up, and to also direct the RO to obtain an extraschedular opinion for the issue of entitlement to TDIU prior to September 11, 2012.  

In a February 2014 Report of General Information, the Veteran was contacted and advised to contact the RO to arrange for a VA examination during a period of active flare-up of his symptoms, so that they could schedule an examination during such flare-up.  The Veteran expressed that he wanted the claim to go forward without further examination as he was unhappy with further delays and did not appear willing to cooperate with the RO's plans to schedule an exam during an active flare-up.  Subsequently in a September 2014 Statement in Support of Claim, he described his back symptoms as worsening, and a VA examination was later obtained in November 2014.  Additionally the RO obtained an extraschedular opinion in August 2015 from the Director of Compensation Services in regards to the TDIU issue.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on a thorough examination that fully addressed the rating criteria that were relevant to rating the disabilities in this case.  The Board notes the May 2016 argument in the representative's brief that VA examinations of record do not discuss functional loss resulting from pain.  As noted above, the RO tried to accommodate the Veteran with a VA examination to assess his functional loss, but he expressed a desire to continue his appeal without such an examination.  As such, the Board finds no further duty to assist in this regard.

The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.

II. Increased Rating Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 

VA will interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  VA will resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  See 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, VA will assign a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 C.F.R. § 4.7. VA will evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's lumbar strain with degenerative disc disease is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237 (2015).  Under Diagnostic Code 5010, arthritis due to trauma is to be rated as degenerative arthritis.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. In conjunction with his rating for arthritis, the Veteran's back disability is rated under Diagnostic Code 5237, for lumbosacral strain. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5237. 

Regarding Diagnostic Code 5237, the current Diagnostic Codes 5235 to 5243 are to be rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (General Formula), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  Under the General Rating Formula, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating. Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 5237 (2015)). 

 Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

 Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

 Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

 Note (4): Round each range of motion measurement to the nearest five degrees.

 Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

Given that the evidence suggests the presence of an intervertebral disc syndrome the Board shall also consider the criteria for such syndrome.  Under Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, rate at 60 percent; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, rate at 40 percent; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, rate at 20 percent; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, rate at 10 percent.

 Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

 Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Disease and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Factual Background 

The Veteran filed a claim for service connection for a lumbar spine on December 9, 2003.  Evidence pertinent to this claim is as follows.  In February 2004 a telephone triage documented back pain of 3 days duration that caused difficulty walking and was triggered by bending, twisting, sitting, sudden movement and changing position.  In March 2004 he was seen for acute on chronic low back pain with X-rays done the same month showing multilevel disc degeneration most pronounced at L5-S1.  It was noted that there had been at most only minor progression since July 2002. 

On April 29, 2004 he was seen for a PT evaluation with complaints of pain increased on bending, and often locking to where he was unable to stand.  However his range of motion was full, although with pain on lateral flexion bilaterally.  He had very tight hip flexors and was instructed on stretching exercises with a diagnosis of tight iliopsoas associated with low back pain made.  An April 30, 2004 PM & R medical record showed complaints about occasions where his back actually locked up in a flexed position for lengthy periods, sometimes even for days.  He also reported feeling the pain in his right hip.  Sitting in a car was noted to make it worse.  Physical examination revealed that, in the standing position, the Veteran's spine was straight with no abnormal degree of kyphosis or lordosis, and no apparent scoliosis.  The pelvis was level and his gait was normal. Range of motion of the lower extremities was symmetrical and functional at all joints. Sensation was intact to light touch throughout the trunk and both lower extremities.  Strength was 5/5 in all major muscle groups of both lower extremities.  Palpation revealed tenderness over the right posterior superior iliac spine area, there were some taut bands in the lower lumbar and sacral paraspinals on the right which were tender, and the right quadratus lumborum was mildly tender.  The impression was chronic low back pain, felt to have an element of S1 joint dysfunction. 
 
A June 2004 VA general medical examination report reflects Veteran's complaints of intermittent low back pain with radiation to both legs. He had increased pain primarily with bending and lifting and had no absolute functional losses but stated that when it hurt, he could not do a whole lot. He had not undergone surgery and did not wear a back brace.  The lumbar spine examination revealed tenderness to palpation at L4-5 level on the right.  Range of motion measurements were forward flexion at 75 degrees, extension at 10 degrees, lateral flexion at 20 degrees and rotation at 30 degrees, all of which correspond to his points of onset of pain and did not vary with repetitive motion or fatigue.  The combined motion was 185 degrees.  Strength and sensation were intact, deep tendon reflexes were 1+, and he had negative straight leg raise and Babinski.  The examiner observed that the veteran ambulated with a slight limp. The diagnosis was chronic lumbar strain with degenerative disc disease.
 
An October 2004 VA peripheral nerves examination noted the Veteran to have low back pain with some radiation into the lower extremities with questions about how this would affect his ability to work.  He was noted to have a history of the pain going into his right lower extremity for about the past 2 or 3 years.  Also he reported his back getting stuck at times and feeling popping in the right lower area of the back.  He had not worked for 2 years due to this; most recently he worked on a pipeline.  Examination disclosed mild to moderate spasm and tenderness to the paravertebral and paraspinal muscles of the low back, more so on the right.  He had tenderness of the sacroiliac joint and positive straight leg raising on the right at 30 degrees but was negative on the left.  His deep tendon reflexes were 2+ throughout his lower extremities with toes downgoing.  Motor strength revealed 5+/5+ strength throughout and sensory examination was fairly intact to pin prick.  The impression was noted to include chronic low back pain and was felt to had intermittent pain down the right lower extremity that could possibly represent some radicular component.  The examiner also wondered about sacroiliac joint dysfunction with tenderness and popping that will give an element of pain into the extremities.  The examiner did feel that this was severe enough that in the last few years it affected his ability to do the kind of work he had done.  

Subsequent VA and private medical records reflect that the Veteran was treated for low back pain and herniated disc throughout 2005.  Additionally Social Security records included a Functional Capacity Assessment initially dated in January 2005 that described him as being able to less than 20 pounds occasionally, less than 10 pounds frequently although he could sit, stand or walk for about 6 hours and had no limits on pushing/pulling activities.  

He was seen privately in March 2005 for back pain and diagnosed with arthritis.  A March 2005 magnetic resonance imaging (MRI) reflected that the Veteran had degenerative changes with congenitally shortened pedicles in the mid and inferior lumbar region and right paracentral herniated nucleus pulpous at L4-5 with significant right lateral recess and right foraminal stenosis.  A March 10, 2005 VA record noted complaints of pain worsened by sitting that went down his whole right side, including the leg.  He also reported tingling and numbness down the leg.  Examination revealed him to be uncomfortable due to pain, with other findings focused on his shoulder.  He was assessed with arthritis and sciatica.   A VA follow-up record dated March 22, 2005 described him recently being seen in the ER for back pain with examination on follow up significant for back pain, tender midline lumbar area and some restricted motion.  

An April 27, 2005 VA medical record shows the Veteran was complaining of severe pain which was almost constant with occasional radiation to his lower right extremity.  The examiner noted that there was no bowel or bladder incontinence and no paralysis reported.  The Veteran was noted to report that Tylenol 3 helped more than anything else.  He was also said to not be able to work due to his back pain.  Examination was significant for low back spasms.  The diagnosis of degenerative disc disease was given.   A May 12, 2005 private record noted complaints of chronic back pain radiating down his right leg intermittently, moderate to severe in nature.  Examination revealed him to walk with a limp that improved with movement.  

A June 13, 2005 VA neurosurgery consult note indicates that the Veteran complained of back pain. He denied bowel or bladder symptoms. Neurological examination revealed positive straight leg raising on the right at 30 degrees and on the left at 20 degrees.  There was minimal weakness of dorsiflexion of the right foot, 4/5.  Right extensor hallucis longus was 3-4/5 in strength.  There was no definite sensory deficit.  Deep tendon reflexes of both knee and ankle reflexes were 2 to 3+, equal and symmetrical.  

The same date in June 2005 the Veteran underwent a VA General Medical examination which revealed current complaints of daily lower lumbar pain with frequent radicular symptoms associated with pain radiating down to the posterior thigh and calf without persistent neurological or focal deficits associated with the condition.  There were no bowel or bladder symptoms.  The condition flared up with repetitive range of motion, lifting or running.  During flares, his flexion was limited to 45 degrees and "posterior flexion" was limited to 0 degrees, with pain being the primary cause for limitation.  His flares were eased by rest and Tylenol for 30 minute periods.  He functionally was said to be able to lift weights, engage in sports or stand for long periods.  He had 8-9 doctor visits for his back but no incapacitating episodes.  

Examination revealed him to walk with a slight limp with paraspinal spasm in the lower lumbar region.  His range of motion was 90 degrees flexion with pain at 70 degrees; "posterior flexion" was 10 degrees with pain at this limit; left lateral flexion was 20 degrees with pain at this limit; right lateral flexion was 40 degrees with pain at 20 degrees and "rotary flexion" was 45 degrees bilaterally with pain at these limits.  The combined range of motion (with pain factored in on examination) was shown to be 210 degrees.  Straight leg raising was positive bilaterally at 45 degrees.  He had no weakness, fatigability or incoordination noted.  Neurologically he was said to have normal sensation in all extremities without deficit.  His motor strength likewise was equal and without deficit in his extremities.  Reflexes were 2+ bilaterally in his ankles he was said to have very good strength of dorsiflexion and plantar flexion in both feet and in all movements of both knees.  His calves and thighs were equal without atrophy.  After examination and review of the records the examiner gave an impression of DJD of the lumbar spine with herniated nucleus pulposus (HNP) on the right as well as spinal stenosis noted on the MRI.  The examiner further remarked that there was no evidence of joint instability and no additional loss of motion on repetitive stressing.  He was noted to require a cane for ambulation.  Otherwise additional limitations were as noted in his history.  The Veteran was noted to have denied any episodes of incapacitation in the past 12 months. The diagnosis was DJD lumbar spine with herniated nucleus pulposus L4-5 on the right as well.as spinal stenosis per MRI report with history consistent with S1 radiculopathy.  

A June 2005 VA neurological disorders examination for possible radicular component to the low back pain noted that a prior examination done in October 2004 was within normal limits.  Examination revealed his strength and muscle tone in the major muscle groups of his lower (and upper) were within normal limits without atrophy or ataxia.  His sensory examination for pain and touch were all intact with all major dermatomes.  Also proprioception was intact in both feet.  His reflexes were normal 1+ and symmetrical in his upper extremities and were 2+ in the lower extremities from his knees through his ankles.  Plantar responses and flexors were normal bilaterally.  The diagnosis was DDD lumbar spine with low back pain and this examiner opined that there was no clinical evidence of a lumbar radiculopathy at this time.  

A July 26, 2005 VA treatment record notes that the Veteran was very frustrated regarding his low back pain.  His back has been progressively getting worse, and he cannot work because of it. 

A September 22, 2005 VA treatment note indicates that the low back pain is not better; it is aggravated by exertion.  Tylenol number three does not help.  Subsequently a September 27, 2005 VA neurosurgery note indicates that the Veteran complained of pain which reassured 8/10 in severity.  The pain is intermittent, and radiates to both legs, right worse than left. Both legs occasionally get numb, particularly when seated.  There is more pain in the back than in the legs.  On examination the Veteran could ambulate with no assistive device. He could heel and toe walk, as well as guardedly tandem walk. Reflexes were 3+ bilaterally at the patella and 2+ bilaterally at the Achilles. Leg strength was normal. Sensation was decreased on the right except at the right medial lower leg, which was equal to the left. There was tenderness to palpation of the sacrum and lumbosacral area. There was also tenderness to the lower paraspinal muscle. Straight leg raising test was negative.  MRI revealed degenerative changes and right paracentral herniated nucleus pulposus at L4-L5 with significant right lateral recess and right foraminal stenosis.  A VA social work note from the same date noted the Veteran had last worked in March 2003 as a sand blaster for 6 months and he got to the point he couldn't work anymore due to his back.  He was said to have not even worked odd jobs in the past 2 years.  He was also noted to be a candidate for epidural steroid injections.  

A November 2005 VA treatment record notes that the Veteran is totally disabled and the physician filled out the Veteran's SSA disability application.  Specifically the doctor in a November 4, 2005 note stated that "because of his severe back pain I think he is totally disabled and I have filled out this form today." Also in November 2005, a Medical Statement of Ability to do Work Related Activities revealed his maximum ability to lift was 10 pounds or less, either occasionally or frequently.  His maximum ability to stand was 2 hours and to sit was less than 4 hours.  It was noted that there was medical evidence to support these findings including X-rays and the neurosurgical recommendations.  

Records from 2006 reveal that in February 3, 2006 the Veteran underwent epidural steroid injections for his lumbar spine DDD.  Subsequently he was examined on February 8, 2006 for low back pain with intermittent numbness of both legs especially when sitting.  More often the entire right leg went numb.  He used a cane to walk.  He denied bowel problems, but did have bladder urgency and difficulty emptying which the examiner noted he was being seen for by urology with a diagnosis of prostate issues.  Examination revealed his spine was straight, and his shoulders and pelvis were normal.  He could walk without the cane.  Range of motion was within normal limits in all joints including lower extremities.  His back range of motion was noted to cause some pain on flexion but was still normal and his strength was 5/5 in his bilateral lower extremities.  His reflexes were absent at his patellar and Achilles tendons bilaterally and plantar responses were mute.  He had no clonus on either ankle.  He had pain on palpation.  His muscles were taut and tender with spasms in the superficial and deep muscles of the lower lumbar spine on the right as well as in the quadratus lumborum bilaterally.  There was pain on palpation over the right posterior superior iliac spine.  The impression was at least some element of SI joint dysfunction and myofascial pain syndrome.  Plans for physical therapy (PT) were made.   

Subsequently a February 21, 2006 PT consult confirmed similar findings of increased pain with certain activities such as prolonged sitting, bending and lifting.  His pain currently was at a 6/10 level and was 10/10 at its worst.  He also reported numbness and tingling in his entire right leg and a little bit in the left leg.  His range of motion was 50% flexion, 40% extension with pain and rotation was limited with right at 60% and left at 30%, with pain in the center and right.  He was given special tests such as the slump test which was painful and straight leg test was also positive on the right.  He also was noted to have a painful right sacrum in certain positions.  He also had increased muscle tone including the bilateral erector spinae.  He was instructed on exercise and was referred for TENS unit.  On follow-up in April 2006 the Veteran reported that PT increased his pain so he hadn't done his home exercise program.  

At his March 2006 hearing before a VLJ who retired during the pendency of the appeal, the Veteran described his back symptoms as resulting in difficulty sitting on or getting up from the toilet.  He also described being unable to tie his shoes.  He also had instances where he could not get out of bed beginning with such incident in October 2002, and also had episodes where he couldn't stand back up after bending over to pick up something.  Transcript at 3, 4, 13.  His back pain was described as radiating down both legs, but was more severe on the right.  He reported that the back symptoms forced him to leave his employment in March 2003.  Prior to that he had been working on a pipeline.  Transcript at 6-8.  He indicated that the most recent episode where he was bedridden for 3-4 days was back in October or November.  Transcript at 6.  

VA records from 2007 revealed that in May 2007 the Veteran was noted to have refused surgery for herniated nucleus pulposus (HNP) with spinal stenosis, with the MRI findings noted to show HNP on the right at L4-5 with significant stenosis.  In November 2007 he was seen for right leg pain going down the thigh and calf, along with pain in the back.  He was noted to take Tylenol with codeine whenever the pain was bad.  

Private treatment records from 2008 reveal that in October 10, 2008 he underwent an EMG/NCS to further assess his leg pain, with subjective complaints noted to include the bottom of his feet burning for 3 weeks, numbness of the feet and soles and intermittent claudication symptoms with numbness of both legs chronically secondary to lumbago.  The physical examination prior to scheduling the EMG/NCS revealed normal muscle mass but showed some neurological findings of decreased sensory proprioception and sensation in the bilateral lower extremities.  The assessment included paresthesias and lumbago.  Findings from the October 2008 EMG/NCS revealed findings consistent with a moderate axonal peripheral neuropathy involving the lower extremities of the motor and sensory nerves.  His lower extremity sensory nerves were unobtainable and his motor nerve findings showed signs of axion loss.  

A February 2009 VA examination report noted that the Veteran had a post service history of having worked as a bartender and most recently as a sandblaster laying pipe in 2003, and reportedly left work due to back and prostate problems.  Presently the Veteran complained of low back pain and loss of feeling in both legs.  The symptoms were worse when he sits for long periods of time.  His calves were the major area where there was a tingling sensation, but it also went into his feet.  His right side was slightly worse than his left.  He had no bowel problems or related bladder problems.  He reportedly cut down on his consumption of alcohol to half a pint of gin a day.  

On examination, his gait was unsteady.  He walked with a cane, but could walk without it.  He had significant spasm in the lumbar area with minimal motion.  Side bending was only to 10 degrees. Rotation was also to 10 degrees, bilaterally.  Extension was to zero degrees. He tended to stand in a forward flexed position at 10 degrees.  Forward bending was from a normal resting position of 10 degrees to 80 degrees with pain beginning at 60 degrees.  His combined range of motion (with pain factored in) was 100 degrees.   Neurological examination showed 3+ motor strength with trembling incoordination of both lower extremities. Knee jerks and left ankle jerk were intact. Right ankle jerk was absent.  Electromyograph (EMG) study from October 2008 showed polyneuropathy, which the examiner noted was likely due to alcohol abuse. 

X-ray studies of the lumbar spine showed complete straightening and no lordosis, but severe degenerative disc disease at L5-S1. There was also narrowing, sclerosis, and spurring. There was also facet disease in the lower levels on the right and left, and intact pars interarticularis on both sides. The diagnoses were chronic lumbar sprain with spasm, degenerative disc disease L5-S1, and peripheral neuropathy probably related to alcohol abuse. 

The examiner noted that the Veteran has limitation of motion, pain, weakened movement, fatigability, and incoordination.  The neurological deficit was opined to be likely due to alcohol abuse, but the absent right ankle jerk was likely due to disc disease.  The Veteran reported four to five times during the past year where he had to lie in bed for his back. He did not go to the doctor, but would put himself to bed and waited it out.  The examiner opined the radiculopathy is not a paralysis but involves only sensory and coordination.  The examiner opined that the Veteran is not suitable for gainful employment due to his back and lower extremity problems.  He could not walk, stand, or sit comfortably, nor could he bend or lift.  His radiculopathy was manifested by mainly numbness and minimal pain.  He did not demonstrate additional limitation, but he described flare-ups. 

The report of a May 2009 VA opinion, which was authored by the February 2009 VA examiner, noted that the Veteran's pain on range of motion was worst at the extremes of motion, but it began as soon as the Veteran moved his back.  The peripheral neuropathy was opined to be related to alcohol abuse and was entirely separate from the disc disease.  The absent right ankle jerk was due to the disc disease.  The examiner opined that it is as likely as not that the difficulty due to incoordination in walking is not due to the service-connected lumbar spine condition.  The examiner opined that the Veteran's back and lower extremity problems are moderately severe.  The examiner opined that the impairment of the back and symptoms related to the lumbar spine are as likely as not more than 
50 percent responsible for the Veteran's not being suitable for gainful employment. 

VA treatment records reveal that in October 2009 the Veteran was seen for back pain where he could not get out of bed for 3-4 days and even missed a doctor's appointment due to being bedridden.  He indicated his back and left leg pain was worse over the past month.  See 426 pg CAPRI in Virtual VA at pages 416-417.  When seen in January 2010, he reported that back pain prevented much exercise.  Id. at 369.  In February 2010 he complained of worsening pain in his low back at an 8/10 level and was out of pain medication.  He was encouraged to refill his medications and to get up and move around to help the pain in his joints.  Id. at 312.  A March 2010 mental health record noted a history of his having last worked on the pipeline and having to give it up because "my back messed up on me."  Id. at 309.  In March 2010 he was seen at the ER for pain complaints that included his back pain which chronically had been radiating down his right leg.  The pain was described as constant and intermittently ranged from mild to severe, with movement aggravating it.  He was noted to walk with a cane.  He reported none of his medications helped.  His medications included Tylenol 3, Flexeril and Ibuprofen.  Id. at 301, 302, 309.  In April 2010 he reported numbness in the left lower extremity if he sat for too long or lies on his back.  His toes in the left foot would tingle and the left leg went numb when getting out of bed.  He also had a strange pulling sensation in his penis since prostate surgery.  Examination revealed positive straight leg raising, left greater than right and sensory findings were within normal limits.  Id. at 271.  The assessment in these records from 2009 and 2010 continued to be low back pain and DDD.  

Records from 2011 through 2012 disclose ongoing follow-up for low back pain.  He was seen in March 2011 for back pain that was stabbing and sharp.  Id. at 131.  In October 2011 he had an active order for Codeine for his back, but he refused a pain clinic referral and did not want back surgery.  His back was noted to be tender on palpation.  Id. at 95-98.  In February 2012 he was recommended to use a back brace and topical menthol rubs for his back as well as physical therapy and TENS unit.  Id. at p. 52.  In March 2012 he was seen for low back pain reported as intermittent in intensity, and he reported limiting walking to 100 yards and had discomfort sleeping.  He denied numbness/radicular symptoms at this time.  He was referred for PT for lumbar stabilization.  On examination his forward bending was reported as 50%, backwards bending 10%, and side bending and rotation were all 50%.  His strength was 4+/5 in his bilateral L3-S2 myotomes.  His sensory was intact to light touch in his L2-S1 dermatomes bilaterally and his balance was good.  He had moderate tenderness to palpation in his bilateral lumbar paraspinals, and negative straight leg raising.  He was instructed in an exercise program and underwent physical therapy that included TENS unit.  Id. 47-48. 

The report of a September 2012 VA examination noted diagnoses of sprain, DDD, spondylosis and noted current reports of low back pain with his back "locking up" and "grabbing."  He walked bent and occasionally his legs went numb, mainly when sitting on the commode.  He described flare-ups impacting the function of his thoracolumbar spine as the "same."  On physical examination his flexion was 70 degrees with pain at 60; 10 degrees extension and right lateral flexion with pain at the ends; 20 degrees left lateral flexion which was painless; and 15 degrees right and left lateral rotation with pain at the ends.  After 3 repetitions his flexion was reduced to 60 degrees and his left rotation was 10 degrees.  The rest of the motions were unchanged.  His combined motion when factoring pain, was shown to be 130 degrees-with the additional loss of motion shown on repetitive testing of 5 degrees for left rotation, the combined motion after repetitive testing was 125 degrees.  

The additional limitation in motion and functional loss after repetitive use testing was less movement than normal; weakened movement; excess fatigability, incoordination and impaired ability to execute skilled movement smoothly.  He also had pain on movement; disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  He also had positive guarding or spasm severe enough to cause an abnormality in his gait or spinal contour.  His muscle strength was all normal 5/5 in bilateral lower extremities except for the left knee extension which was 4/5.  He had no atrophy.  His reflexes were 2+ and normal; sensory was normal and straight leg raises were negative.  He had radiculopathy, moderate numbness and paresthesia/dysesthesias of the right lower extremity.  His left lower extremity had mild paresthesias/dysesthesias and numbness.  There were no other signs or symptoms of radiculopathy.  His nerve roots involved included the femoral nerves and sciatic nerves; however the examiner did not specify which extremities the nerve root involvements were manifested.  

The examiner gave an opinion that he had a moderate radiculopathy on the right and mild on the left lower extremity.  No other neurological abnormalities were noted.  The examiner confirmed the presence of intervertebral disc disease (IVDS) without incapacitating episodes.  The Veteran was noted to use a cane regularly.  The numbness and paresthesias of the legs was intermittent.  The examiner noted that there was no evidence of vertebral fracture, but MRI confirmed DDD.  The functional impact on his ability to work included stiffness and painful, bending, lifting, twisting, sitting, standing and walking.  The claims file review disclosed that he had functional impairment from incoordination, weakened movement, excess fatigue.  The daily pain was not severe but he did have trouble with the back "grabbing" every 3 weeks to every 3 months.  He was not seen by a doctor for this but just rested on his own.  The Veteran's sciatic paralysis was mild to moderate with no atrophy noted.  The rationale for the opinion was based on the history, exam and review of the claims file.  

The report of a March 2013 VA examination for his back noted a diagnosis of sprain, DDD, stenosis and radiculopathy all affecting his lumbar spine.  He was noted to claim an increase for his spine and radiculopathy and also claimed a need for aid and attendance.  He did not report that flare-ups impacted his function of his thoracolumbar spine.  On examination his range of motion was 70 degrees flexion, 10 degrees extension, 15 degrees left and right lateral flexion and 20 degrees left and right rotation.  He had pain at all ends of motions.  There was no change in motion ranges with repetitive testing.  His combined motion with pain factored in was 150 degrees.  His functional loss was less movement than normal, with weakened movements, excess fatigability, incoordination, pain on movement and disturbance of locomotion.  He had no pain, tenderness to palpation, guarding or spasm noted.  His muscle strength was 5/5 throughout his bilateral lower extremities from hips through toes and no muscle atrophy.  

Sensory exam was all normal from L2 through L5 (from thigh through toes) in the bilateral lower extremities.  Straight leg raising was negative.  He did have radiculopathy symptoms of mild intermittent pain and mild paresthesias/dysesthesias/numbness in the right lower extremity.  The nerve root involvement from L4/L5/S1/S2/S3 (sciatic) was mild for the right lower extremity.  The left lower extremity was said to not be affected.  There were no other neurological abnormalities noted.  He was noted to have IVDS but no incapacitating episodes over the past 12 months.  He was noted to use a cane constantly.  His extremities were not affected to the extent that an amputation with prosthesis would equally serve him.  No other pertinent findings were noted.  The X-rays documented no vertebral fracture.  MRI confirmed canal stenosis.  The functional impact on his ability to work was that he last worked in 2003 and referred to the Aid and Attendance examination for further information.  

The March 2013 VA Aid and Attendance examination also noted that the Veteran used a cane to ambulate.  He was not confined to his house or bed bound, or recently hospitalized for his back symptoms over the past year.  He could protect himself from hazards and didn't require an attendant.  His back didn't interfere with his ability to breathe or to dress himself.  On examination there was no evidence of paralysis or paresis; his reflexes were symmetrical and his back showed no tenderness.  His total range of motion was summed up to 150 degrees, with pain on all motions.  His diagnosis was chronic lumbar strain with DDD and right radiculopathy.  The Veteran did not meet the criteria for aid and attendance.  He was neither bedridden nor housebound; he was able to take care of himself, lived alone and continued to drive locally.  

The report of a November 2014 VA examination diagnosed lumbosacral strain and degenerative arthritis of the spine and also diagnosed right and left radiculopathy.  The Veteran was noted to deny flare-ups that impacted function.  On examination his motion was 80 degrees flexion and 10 degrees extension.  He had 15 degrees right and left lateral flexion and 25 degrees right and left rotation.  There was pain at all ends of motion.  There was no change after repetitive testing.  His combined motion was 170 degrees.  

His functional loss was less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.  He also had interference with sitting, standing and/or weight bearing.  He had no localized tenderness or pain on palpation or muscle spasm of the thoracolumbar spine.  He had no guarding.  His muscle strength was 5/5 bilaterally in the lower extremities from hips down to great toes.  He had no atrophy.  His deep tendon reflexes were 2+ from his knees and ankles.  His sensation to light touch was normal bilaterally from his L2 through L3 dermatomes in his bilateral lower extremities.  His straight leg raising was positive on the right but negative on the left.  He had radiculopathy with moderate intermittent pain of the right lower extremity and mild intermittent pain of the left lower extremity.  There were no other signs and symptoms of radiculopathy (such as numbness, paresthesias, dysesthesias or constant pain).  His nerve root involvement was the sciatic nerves for the right lower extremity only.  The left lower extremity was not affected by radiculopathy.  No other neurological abnormalities were shown.  

Orthopedically no ankylosis was shown.  He did have IVDS but no incapacitating episodes.  His assistive devices used included a brace occasionally and a cane constantly.  His extremities were not affected to the extent that an amputation with prosthesis would equally serve him.  The X-rays documented arthritis but no fracture.  Functionally he was unable to work his physical occupation since 2003, and could not lift, twist or walk prolonged periods without pain.  Regarding Mitchell criteria, the November 2014 VA examiner opined that there was no good evidence that flares or repeated use over time caused additional loss of motion or additional functional loss.  

In November 2014 a letter from the Veteran's doctor said that the Veteran was evaluated by neurosurgery and that surgery was considered but he declined it.  He was being managed by his medications and was doing fairly well from a functional standpoint.  His disease was chronic and seemed to be worsening over time.  

Treatment records from 2013, 2014 and 2015 are noted to focus on other medical issues besides his back symptoms, although the lumbar spine DDD with radiculopathy was noted in the medical histories/problem lists.  These records which addressed other problems are not noted to disclose any significant findings regarding the lumbar spine or the radiculopathies that would tend to suggest more severe symptoms than those shown in records and VA examinations that are presently of record.  

Analysis

Entitlement to an initial disability rating in excess of 10 percent for a chronic lumbar strain with degenerative disc disease prior to February 25, 2009 

The Board finds that, affording the Veteran the benefit of the doubt and with consideration of his lay evidence in written documents and his hearing testimony along with the medical evidence, that a 20 percent rating is warranted for the lumbar spine disorder for the entire appeal period prior to February 25, 2009.  This is based not on the limitations of motion discussed above which, repeatedly on examinations was shown to fall within a 10 percent rating under the General Rating Formula for ranges of motion of the lumbar spine (Forward flexion greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees).  The lone exception to the findings of a 10 percent rating was a flexion of 45 degrees subjectively reported to occur during flare-ups in the June 2005 VA General Examination, but not shown on the physical examination.  The Board further notes that ranges of motion taken during PT consults done in February 2006 (and later in March 2012) are lacking in probative value because it is unclear whether the examiner use a goniometer to measure the ranges of motion in degrees from normal.  38 C.F.R. § 4.46.

Rather than based on limited motion, the Board finds that the evidence prior to February 25, 2009 supports a finding that a 20 percent rating is warranted based on his symptoms which include well-documented spasm, resulting in abnormal contour and/or abnormal gait.  This is indicated in records as early as April 2004, where upon being seen for PT evaluation he described episodes of his back "locking" in a flexed position for days at a time where he could not stand up with findings of very tight hip flexors, although the examination at the time was negative for abnormalities of gait or spinal contour.  Later in the June 2004 VA general examination, a slight limp was noted, and in October 2004 he was noted to have a mild to moderate paravertebral spasm.  The records in 2005 continued to disclose a limp reported in a May 2005 treatment record, as well as a limp along with lumbar paraspinal muscle spasm noted in the June 2005 VA examination.  The June 2005 VA orthopedic and neurological disorders examinations, while making note of this limp and lumbar muscle spasm, also disclosed no significant evidence of neurological issues with the lower extremities, further supporting a finding that the limp observed at the time was attributable to his lumbar muscle spasm.  

The evidence from the end of 2005 continuing prior to the February 2009 VA examination (which formed the basis of the 20 percent rating for the lumbar spine disorder) continue to support a finding that the Veteran's lumbar spine disorder resulted in abnormalities of gait and/or posture due to muscle spasm or guarding.  The September 2005 VA neurosurgery note suggested there was more pain in the back than the legs and noted some guarding when he was attempting to tandem walk as well as some tenderness to the muscles of the sacrum, lumbosacral and paraspinal regions.  The February 2006 records disclosed his use of a cane for walking and continued to show evidence of taut muscles/increased muscle tones and spasms affecting the lumbar spine.  The Veteran in his hearing testimony of March 2006 continued to report episodes of his back continuing to lock in a bent posture.  

The Veteran is competent to describe symptoms observable to his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  Thus he is competent to describe his symptoms including abnormalities of posture and gait manifested by his spine symptoms; further the Board finds his statements and testimony regarding this to be credible as it is consistent with the medical treatment modalities during the period prior to February 15, 2009 which included physical therapy; surgery considered and epidural injections.  

In sum, the Board finds that the evidence is in equipoise and that the evidence is found to show that from initial entitlement up to February 25, 2009, the Veteran's lumbar symptoms more closely resemble a 20 percent rating based on his symptoms of lumbar spine spasm resulting in abnormal gait or abnormal spinal contour.  The Board shall next consider whether a rating is warranted in excess of this rating now for the entire appeal period. 

Entitlement to an initial disability rating in excess of 20 percent for a chronic lumbar strain with degenerative disc disease both prior to and from February 25, 2009.

The Board now turns to whether a rating in excess of 20 percent for the appeal period prior to February 25, 2009 and as of that date is warranted for the lumbar spine disorder under the General Formula for rating diseases and injuries of the spine.  Again the Board notes that under the General Formula, a 40 percent rating anticipates a forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

None of the evidence during the entire pendency of this appeal suggests that a 40 percent rating is warranted based on orthopedic manifestations.  As previously discussed the Veteran's ranges of motion for the thoracolumbar spine prior to February 25, 2009 are not shown to reflect flexion of 30 degrees for less, nor is favorable (or for that matter unfavorable) ankylosis shown to affect the entire thoracolumbar spine.  Even when considering additional limitations due to flare-ups and repetitive use, at its most severe his flexion is shown to have been no more than limited to 45 degrees as shown in reported in the June 2005 VA General Examination.  Later the records and examination reports, including the February 2009 VA examination showing flexion of 80 degrees but with pain beginning at 60 degrees; the September 2012 VA examination again showing pain limiting flexion to 60 degrees; the March 2013 VA examination showing flexion to 70 degrees and the November 2014 VA examination showing a flexion of 80 degrees.  Thus even with functional loss based on pain and repetitive use, the evidence fails to show that the forward flexion of the lumbosacral spine was limited to 30 degrees or less, nor was it ankylosed. A higher rating than the 20 percent rating is not shown to be warranted for the lumbar spine disability throughout the appeal period including prior to and as of February 25, 2009. 

As for ankylosis, the Board does acknowledge that the Veteran has reported periodic episodes where he is unable to straighten his back as discussed above.  However this is not shown to happen with much frequency nor do these episodes last more than a few days by the Veteran's own admission.  Thus they do not rise to the level of ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990) (ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."

Thus an initial rating in excess of 20 percent disabling both prior to February 25, 2009 and as of that date is not warranted based on the General Formula.  A higher, 40 percent rating is not warranted because at no time during this period does the Veteran's thoracolumbar spine show limitation of flexion to 30 degrees or less, or favorable ankylosis.  Instead, as mentioned above, flexion is generally from 60 to 70 degrees or less with pain, at worst limited to 45 degrees during flare-ups, and the Veteran clearly has useful range of motion of his spine.  Therefore, it cannot be analogized to favorable ankylosis.  As such, the Veteran's lumbar spine disability is appropriately rated as 20 percent disabling throughout the pendency of this appeal.  


Intervertebral Disc Syndrome Based on Incapacitating Episodes

Because the evidence reflects that the Veteran has been diagnosed with degenerative disc disease, the Board has considered the criteria for intervertebral disc syndrome.  As noted above, the criteria under Diagnostic Code 5243 permits a 40 percent rating to be awarded for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.   The regulation defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

In his March 2006 video conference hearing, the Veteran reported that, several months earlier, he had been in bed for three and four days at a time due to his back problems.  Additionally, at the February 2009 VA examination, the Veteran reported that he does not go to the doctor, but has had four to five episodes of incapacitation which caused him to put himself in bed and wait out the pain.  However, as these periods of bed rest were not prescribed by a physician in the course of treatment for his back problems, they do not qualify as incapacitating episodes under the regulation, and the Veteran does not qualify for a higher disability evaluation under the criteria for incapacitating episodes during any period of the claim.  Elsewhere the evidence, including the VA examinations conducted in September 2012, March 2013, November 2014, in addition to the treatment records for back issues, are negative for any periods of physician prescribed bedrest or "incapacitating episodes."  In sum, there is no indication in the record that the Veteran was prescribed periods of bed rest by a physician.  Thus a 40 percent rating may not be assigned based on IVDS with incapacitating episodes at any time during the pendency of this appeal.

Neurological Manifestations

Regarding the neurological component of the Veteran's back disability, the Board notes that, in a January 2006 Supplemental Statement of the Case, a Decision Review Officer granted a separate 10 percent disability rating for radiculopathy of the right lower extremity, effective June 13, 2005.  Subsequently the Board's November 2010 decision granted a staged increase for the right lower extremity radiculopathy of 40 percent from February 25, 2009, and left undisturbed a noncompensable rating for the right radiculopathy prior to June 13, 2005.  

Later in January 2013, the VA Appeals Management Center (AMC) granted service connection for radiculopathy of the left lower extremity with a 10 percent evaluation effective September 11, 2012.  The Board however must consider whether a separate compensable rating for the left lower extremity prior to September 11, 2012 and for the right lower extremity prior to June 13, 2005 is warranted throughout the pendency of the appeal, dating back to December 9, 2003.

Under the provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 is analogous to impairment of the sciatic nerve.  Under Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve, mild incomplete paralysis warrants a 10 percent disability rating, moderate incomplete paralysis warrants a 20 percent disability rating, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.121a, Diagnostic Code 8520. 

The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree. 38 C.F.R. § 4.124a.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes, involving the sciatic nerve, will be for moderately severe incomplete paralysis. 38 C.F.R. § 4.123 . Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

Evaluation of neurological conditions is ordinarily to be accomplished in proportion to the impairment of motor, sensory or mental function. In the rating of peripheral nerve injuries and their residuals, attention is accorded to the site and character of the injury, the relative impairment in motor function, trophic changes or sensory disturbances. 38 C.F.R. § 4.120. 

Entitlement to a separate initial compensable rating for radiculopathy of the right lower extremity prior to June 13, 2005 and for the left lower extremity prior to September 11, 2012.  

For the period prior to June 13, 2005, the evidence does not reflect left leg or right leg radiculopathy symptoms.  The VA examination in June 2004 reflects no evidence such as decreased reflexes, diminished muscle strength or evidence of any pathological reflexes in either leg.  Although the June 2004 VA examination report was noted to show complaints of pain in the lower extremities, neurological testing was normal.  Importantly, at that time, strength and sensation were intact, deep tendon reflexes were 1+, and the Veteran had negative straight leg raise and Babinski.   Thus the evidence is negative for any evidence of right leg radicular symptoms more closely resembling even a mild incomplete radiculopathy prior to the June 13, 2005 VA neurosurgery consult which formed the basis for granting a 10 percent rating for the right lower extremity radiculopathy as of that date.  

As for the left leg, the evidence including the June 13, 2005 VA neurosurgery consult which noted some minimal right leg weakness, but did not reflect similar weakness or other significant findings for the left leg; and the VA examinations from the same date for orthopedic and neurological disorders of the spine were noted to be devoid of evidence such as decreased reflexes, diminished muscle strength or evidence of any pathological reflexes affecting the left lower extremity.  The evidence regarding the left lower extremity does not show evidence of even a slight weakness, sensory deficit or other objective neurological manifestations prior to February 8, 2006.  Both the June 2005 VA general medical and neurological disorders examinations revealed his strength and muscle tone in the major muscle groups of his left lower extremity were within normal limits without atrophy or ataxia.  His sensory examination for pain and touch were all intact with all major dermatomes.  Also proprioception was intact in both feet.  His reflexes were normal 2+ in the lower extremities from his knees through his ankles.  Plantar responses and flexors were normal bilaterally.  Likewise records from September 2005 are noted to be negative for any significant findings regarding the left lower extremity with reflexes noted to be 3+ bilaterally at the patella and 2+ bilaterally at the Achilles, normal leg strength was normal and no indication of issues with decreased sensation on the left, only noting such problems on the right side.  

However as of February 8, 2006 upon being examined for low back pain with intermittent numbness of both legs, findings regarding the left lower extremity included absent reflexes at his patellar and Achilles tendons and plantar responses were mute.  He had no clonus on either ankle.  However his strength was 5/5 in his bilateral lower extremities.  The Board finds that as of this date the radiculopathy of the left lower extremity, with these subjective complaints and objective findings more closely resemble the criteria for a 10 percent rating for a mild incomplete paralysis.  

Thus the evidence does support a 10 percent rating for the left lower extremity radiculopathy as of February 8, 2006 but no sooner.  The evidence does not support a date prior to June 13, 2005 for a compensable rating for the radiculopathy of the right lower extremity.

In making this conclusion the Board notes that the evidence does include some findings suggesting that the Veteran's left lower extremity symptoms were due to an alcohol abuse problem, as per an opinion from the May 2009 VA examiner.  However the Veteran was subsequently found to have radicular manifestations affecting his left lower extremity, with the RO's granting entitlement to service connection for such manifestations in the January 2013 DRO decision.  The Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

The Board shall next consider whether a rating in excess of 10 percent is warranted for the left lower extremity radiculopathy now in effect as of February 8, 2006 and for the right lower extremity for the period from June 13, 2005 to February 24, 2009.

Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity from February 8, 2006.  

In regards to the left lower extremity radiculopathy, with a compensable rating now in effect from February 8, 2006, the evidence does not support the grant of a rating in excess of the10 percent rating currently in effect.  

Although findings from the October 2008 EMG/NCS revealed findings consistent with a moderate axonal peripheral neuropathy that included the left lower extremity's motor and sensory nerves, the evidence overall does not reflect more than mild symptoms affecting the left lower extremity.  The February 2009 VA examination disclosed subjective complaints of a tingling sensation going down into his feet, with objective findings that showed 3+ motor strength and a trembling incoordination of both lower extremities.  However knee jerks and left ankle jerk were intact and the examiner opined that the radicular symptoms were manifested by mainly numbness and minimal pain.  His right side was noted to be worse than his left side.  Subsequently the records disclosed subjective reports of numbness and tingling sporadically for the left lower extremity.  

The September 2012 VA examination which diagnosed him with a mild radiculopathy of the left lower extremity noted that his muscle strength was all normal 5/5 in bilateral lower extremities except for the left knee extension which was 4/5, without evidence of atrophy.  He also had normal reflexes and sensory examination, and only mild paresthesia/dysesthesias and numbness.  There were no other signs or symptoms of radiculopathy.  The March 2013 VA examination continued to show normal muscle strength of 5/5 and normal sensory exam for the left lower extremity which was said to not be affected by nerve root involvement.  Finally the November 2014 VA examination continued to show 5/5 muscle strength was bilaterally in the left lower extremities from hips down to great toes, without atrophy and normal sensation and reflexes.  

In sum, the relevant medical and lay evidence does not reflect symptoms shown to be more nearly approximated by the criteria for a moderate incomplete paralysis.  Accordingly, the left lower extremity radiculopathy warrants no more than a
10 percent disability rating from February 8, 2006.

Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity from June 13, 2005 to February 24, 2009

In regards to the right lower extremity radiculopathy, with a compensable rating now in effect from June 13, 2005, the evidence does not support the grant of a rating in excess of the 10 percent rating currently in effect prior to October 10, 2008.  Although the June 13, 2005 VA neurosurgery note was significant for minimal weakness of dorsiflexion of the right foot, 4/5 and diminished strength of right extensor hallucis longus of 3-4/5,there was no definite sensory deficit and deep tendon reflexes of both knee and ankle reflexes were 2 to 3+, equal and symmetrical.  Both the June 2005 VA general medical and neurological disorders examinations revealed his strength and muscle tone in the major muscle groups of his right lower extremity were within normal limits without atrophy or ataxia.  His sensory examination for pain and touch were all intact with all major dermatomes.  Also proprioception was intact in his right foot and his reflexes were 2+ in the lower extremities from his knees through his ankles.  Plantar responses and flexors were normal bilaterally.  Thus these results are not suggestive of more than a mild incomplete paralysis.  Likewise records from September 2005 are noted to be negative for any significant findings regarding the right lower extremity aside from some decreased sensation noted, but with reflexes noted to be 3+ bilaterally at the patella and 2+ bilaterally at the Achilles, and normal leg strength.  

The records from February 2006 are noted to disclose complaints of right leg numbness and evidence of absent reflexes at the patellar and Achilles tendons and mute plantar responses on the right side.  He continued to have subjective complaints of right leg pain reported in November 2007 he was seen for right leg pain going down the thigh and calf.  

Although findings from the October 2008 EMG/NCS revealed findings consistent with a moderate axonal peripheral neuropathy that included the right lower extremity's motor and sensory nerves, the evidence overall does not reflect more than mild symptoms affecting the right lower extremity prior to February 25, 2009 the date which the 40 percent rating was assigned.  Again the examination accompanying this October 2008 EMG/NCS study revealed normal muscle mass.  

In sum, the evidence fails to support granting a rating in excess of 10 percent disabling for the Veteran's radiculopathy of the right lower extremity prior to February 25, 2009, as the evidence is negative for moderate or moderately severe symptoms being manifested prior to this date.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Entitlement to an initial disability rating in excess of 40 percent for radiculopathy of the right lower extremity from February 25, 2009.

The February 25 2009 VA examination which formed the basis for the 40 percent rating for the right sided radiculopathy is noted to have disclosed findings described as moderately severe manifestations affecting the right lower extremity.  This included subjective complaints of a tingling sensation going down into his feet, with objective findings that showed 3+ motor strength and a trembling incoordination of both lower extremities.  However knee jerks were intact and the examiner opined that the radicular symptoms were manifested by mainly numbness and minimal pain.  The examiner significantly noted that the findings of an absent right ankle jerk was attributable to his disc disease.  

However the evidence in this examination and in subsequent records and examination reports fail to show evidence consistent with a severe incomplete paralysis with marked muscular atrophy warranting a 60 percent disability rating.  Although muscle strength was somewhat decreased there was no evidence of atrophy shown in the February 2009 VA examination, or noted in the May 2009 addendum opinion by the same examiner.  

The September 2012 VA examination which diagnosed him with radiculopathy of the right lower extremity noted that his muscle strength was all normal 5/5 in the right lower extremity without evidence of atrophy.  He also had normal reflexes and sensory examination, and only mild paresthesia/dysesthesias and numbness.  There were no other signs or symptoms of radiculopathy.  The March 2013 VA examination continued to show normal muscle strength of 5/5 and normal sensory exam for the right lower extremity which was said to not be affected by nerve root involvement.  Finally the November 2014 VA examination which found radiculopathy with moderate intermittent pain continued to show 5/5 muscle strength was bilaterally in the right lower extremity from hips down to great toes, without atrophy and normal sensation and reflexes.  

In sum, such symptoms are not shown to closely resemble the criteria for a severe incomplete paralysis with marked muscular atrophy warranting a 60 percent disability rating.  Accordingly the right lower extremity radiculopathy is no more than 40 percent disabling from February 25, 2009.  

Other considerations  
 
The Board notes that there are no other neurological manifestations shown to be attributable to the lumbar spine disorder for which a separate compensable rating is warranted.  Repeatedly the evidence throughout the pendency of this appeal has indicated that the lumbar spine disorder did not result in bowel or bladder symptoms.  Although the Veteran has had urinary issues sporadically shown in the records, the medical evidence shows that these symptoms are due to prostate problems for which he underwent prostate surgery in December 2008.  See VA urology notes dated 2/10/09, 4/30/09, 6/26/09 and 8/28/09, located in 35 pg document uploaded to VBMS.  Notably the VA examinations conducted throughout the pendency of this appeal, most recently in November 2014 are noted to not show any findings of bowel, bladder or other dysfunction attributable to the lumbar spine disorder.  

Extraschedular Consideration under 3.321(b)(1)

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).  This requires a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required. Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration. Id.   

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 
22 Vet. App. 423, 427   (2009). 

While the scheduler rating criteria do not always address the symptoms specifically described by the Veteran but this alone does not mean that the rating criteria are inadequate. 38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 

In Yancy v. McDonald, the Court explained that "the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  27 Vet. App. 484, 494 (2016).  

In addition to limited range of motion of the lumbar spine from pain and some alterations in gait due to spasm or guarding, the Veteran has generally experienced other impairment to include things such as: limited crouching, kneeling, carrying items, walking, standing and sitting for prolonged periods.  The Veteran's back was productive of pain, tenderness, limited motion, and limited ability to stand or walk.  The Veteran's radiculopathies of the bilateral lower extremities revealed signs and symptoms of pain, tenderness to deep palpation, limited walking/standing, and a weak/altered gait.

The Board has compared the above symptoms to the applicable rating criteria and finds that they have been contemplated.  Indeed, the Veteran's limited motion of the knee and spine are directly contemplated.  As such, the first Thun step has not been met and additional referral is not warranted.  Again the Board notes that an extraschedular opinion was obtained to address the TDIU claim under 4.16(b) in August 2015.  

The TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  On the other hand, § 3.321(b)(1) performs a gap-filling function.  Id.   It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  In this decision, the Veteran has been granted TDIU.  As such, he is deemed to have total unemployability and there is no "gap to fill" by § 3.321(b).  Therefore, the Board finds that further discussion of an extraschedular rating is not warranted.

TDIU for the period prior to September 11, 2012

The Veteran contends that entitlement to a TDIU for the period prior to September 11, 2012, is warranted because his service-connected lumbar symptoms prior to that date were severe as to render him unemployable.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability. Id. 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If a veteran is unemployable due solely to service-connected disabilities, but does not meet the schedular criteria of 38 C.F.R. § 4.16(a), as is the case here, the TDIU claim should be submitted to the Director, Compensation Service, for consideration of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b).

As the Veteran has been granted TDIU as of September 11, 2012 on a schedular basis under 38 C.F.R. § 4.16(a) based on his disabilities attributable to his lumbar spine disability and associated radiculopathies calculated as 60 percent disabling; the appeal of the TDIU claim as of that date is rendered moot.  However the question remains as to whether he is entitled to TDIU for the appeal period prior to this date.  Because the Veteran's initial claim was filed in December 2003 and he alleged being unemployed due to his back disorder from March 2003, the Board has considered a total disability rating on the basis of individual unemployability (TDIU) as part of the original appeal of the lumbar spine disorder from initial entitlement.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Initially the Board notes that this present adjudication which is awarding grants of staged increases for the lumbar spine and the radiculopathy symptoms will impact the effective date in which a schedular basis for TDIU can be granted on a schedular basis and the date in which an extraschedular basis must be considered.  Of note the combined evaluation of 60 percent was initially determined by the RO to be met on September 11, 2012 based on combined ratings of the left lower extremity radiculopathy rated as 10 percent disabling as of that date; the right lower extremity radiculopathy rated as 40 percent disabling as of February 25, 2009 and the chronic lumbar strain rated as 20 percent disabling as of February 25, 2009.  Prior to September 11, 2012 the combined ratings for the lumbar spine disability and associated radicular symptoms were less than 60 percent.  

Now that the Board has granted a 20 percent rating for the lumbar spine disorder effective from initial entitlement December 9, 2003; a 10 percent rating for the left lumbar radiculopathy effective from February 8, 2006 and left undisturbed the February 25, 2009 effective date for the 40 percent rating radiculopathy of the right lower extremity, the combined 60 percent rating is now shown to be effective from February 25, 2009.  See 38 C.F.R. § 4.25, using the bilateral factor under § 4.26 for the bilateral lower extremity radiculopathy.  This changes the effective date for schedular entitlement to TDIU to February 25, 2009.  38 C.F.R. § 4.16.

Prior to February 25, 2009 the schedular rating for TDIU is not met even with the Board's granting of a staged increase for the lumbar spine disorder from December 9, 2003 and a 10 percent rating from February 8, 2006.  For the period from initial entitlement in December 9, 2003 to June 13, 2005 the combined rating was 20 percent (for lumbar spine only-the radicular symptoms were noncompensable).  For the period from June 13, 2005 to February 8, 2006 the combined rating was 30 percent based on a 20 percent rating for the lumbar spine disorder and a 10 percent rating for the right lower extremity radiculopathy.  For the period from February 8, 2006 to February 25, 2009 the combined rating was 40 percent, based on the 20 percent rating for the lumbar spine disorder, the 10 percent rating for the right lower extremity radiculopathy and the 10 percent rating for the left lower extremity radiculopathy (with bilateral factor under 38 C.F.R. § 4.26 considered).  Thus the Board shall consider TDIU on an extraschedular basis for the appeal period prior to February 25, 2009.  

In a January 2011 formal claim for a TDIU, the Veteran stated that he is unable to work due to side effects of his back pain medications.  He reported having a high school education and having worked as a bartender and cook from 1988 to 1995, a bartender from 1995 to 1999 and as a "sanding catfish" and "pipeline sandblaster" from September 2002 to March 2003.  He said that since March 2003 that his back pain was too severe to work.

Evidence that supports his claim for TDIU include an October 2004 VA peripheral nerves examination which noted questions as to how his low back pain with radiation into his lower extremities affected his ability to work.  The examiner did feel that the Veteran's lumbar spine with pain radiating into the extremities was severe enough to affect his ability to do the type of work he had previously done.  Later a January 2005 Functional Capacities Assessment is noted to describe the Veteran's limitations due to his back as including being unable to lift more than 20 pounds occasionally and 10 pounds frequently although he could sit, stand or walk for up to 6 hours a day.  A July 2005 doctor's note in the VA treatment records noted the Veteran's back to be progressively worsening, coupled with an opinion that he cannot work because of it.  A September 2005 VA Social Work note described him as having not worked since March 2003 when he worked as a sand blaster, and had not even worked odd jobs for the past 2 years.  

In November 2005 the VA physician is noted to have described the Veteran as totally disabled due to his severe back pain and the physician filled out a Social Security form on his behalf.  The Medical Statement of Ability to do Work Related Activities also from this date described his limitations from his back disorder to include being able to only lift up to 10 pounds and to only be able to stand for 2 hours and sit for less than 4 hours.  This statement described these limitations as being supported by the medical evidence of record at that time.  

The Veteran's own hearing testimony from March 2006 described being forced to leave his employment which most recently had been working on a pipeline due to back symptoms.  The records from 2006 to February 25, 2009 while not specifically addressing vocational limitations as the previous records from 2005 continued to show symptoms such as painful movement, limited motion and pain with radicular symptoms while sitting and standing for prolonged periods, suggesting functional limitations that could impact his employability.  

As of February 25, 2009 the examiner gave an opinion that the Veteran's lumbar spine symptoms and associated lower extremity symptoms rendered him unsuitable for gainful employment.  The examiner noted that he could not walk, stand or sit comfortably, nor could he bend or lift.  The Board notes that this is the date he now meets the schedular criteria for TDIU.  

In August 2015 an extraschedular opinion was obtained by the Director of Compensation Services.  This opinion determined that TDIU on an extraschedular basis was not warranted prior to February 15, 2012.  However it does not appear that consideration was taken based on the Veteran's educational and employment history.  Nor did the Director appear to consider the evidence which included opinions from VA medical personnel finding the Veteran to be unemployable wholly due to his back disorder, with notations of such made in the treatment records dated in 2005 which included the records used in his Social Security claim that showed physical limitations from his back disorder that included restrictions on lifting more than 10 pounds on a regular basis.  Such evidence is highly suggestive that he is precluded from gainful employment in light of his educational and work history.  

Because the Veteran has had consistent lumbar spine symptoms accompanied by radicular symptoms and because the evidence demonstrates that such symptoms rendered him unemployable dating back to initial entitlement, a TDIU is warranted for the appeal period prior to February 15, 2012.  In making this decision the Board has considered the Veteran's educational and vocational history shown in the record, factored with the disability findings attributed by medical professionals to his service-connected back disorder.  The claim is granted on an extraschedular basis prior to February 25, 2009 and on a schedular basis as of February 25, 2009.  




      (Continued on the next page)


ORDER

Entitlement to a 20 percent evaluation for a chronic lumbar strain with degenerative disc disease is granted from initial entitlement to February 24, 2009, subject to the controlling regulations governing monetary awards.

Entitlement to an evaluation in excess of 20 percent for a chronic lumbar strain with degenerative disc disease as of February 25, 2009 is denied.

Entitlement to an initial compensable rating for radiculopathy of the right lower extremity to June 12, 2005; greater than 10 percent from June 13, 2005 to February 24 2009; and greater than 40 percent from February 25, 2009 is denied.

Entitlement to an initial compensable rating for radiculopathy of the left lower extremity prior to February 8, 2006 is denied.
 
Entitlement to a 10 percent evaluation for radiculopathy of the left lower extremity is granted from February 8, 2006, subject to the controlling regulations governing monetary awards.

Entitlement to an evaluation in excess of 10 percent evaluation for radiculopathy of the left lower extremity as of February 8, 2006 is denied.  

Entitlement to a TDIU for the period prior to February 15, 2012, is granted.



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


